USCA11 Case: 21-11347      Date Filed: 01/07/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11347
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
KIMSEING LE,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Middle District of Georgia
            D.C. Docket No. 5:18-cr-00002-MTT-9
                   ____________________
USCA11 Case: 21-11347         Date Filed: 01/07/2022     Page: 2 of 4




2                       Opinion of the Court                 21-11347


Before JORDAN, JILL PRYOR, and BRANCH, Circuit Judges.
PER CURIAM:
        Kimseing Le, proceeding pro se, appeals the district court’s
denial of his motion for compassionate release under 18 U.S.C.
§ 3582(c)(1)(A), as modified by the First Step Act of 2018, Pub. L.
115-391, 132 Stat. 5194. He argues that his tuberculosis diagnosis
in combination with COVID-19 and his inability to socially distance
in prison constitutes an “extraordinary and compelling” reason for
his release.
       A determination about a defendant’s eligibility for a
§ 3582(c) sentence reduction is reviewed de novo. See United
States v. Bryant, 996 F.3d 1243, 1251 (11th Cir. 2021). But we re-
view a district court’s denial of a prisoner’s § 3582(c)(1)(A) motion
for an abuse of discretion. See United States v. Harris, 989 F.3d 908,
911 (11th Cir. 2021). “A district court abuses its discretion if it ap-
plies an incorrect legal standard, follows improper procedures in
making the determination, or makes findings of fact that are clearly
erroneous.” Id. (quotation marks omitted).
       We liberally construe pleadings filed by pro se defendants.
See United States v. Webb, 565 F.3d 789, 792 (11th Cir. 2009).
Nonetheless, we deem abandoned issues and contentions not
raised by a defendant in his initial brief. See United States v.
Wright, 607 F.3d 708, 713 (11th Cir. 2010). And we do not consider
arguments made for the first time in an appellant’s reply brief. See
USCA11 Case: 21-11347         Date Filed: 01/07/2022      Page: 3 of 4




21-11347               Opinion of the Court                          3

United States v. Montenegro, 1 F.4th 940, 944 n.3 (11th Cir. 2021).
“To obtain reversal of a district court judgment that is based on
multiple, independent grounds, [the defendant] must convince us
that every stated ground for the judgment against him is incorrect.”
United States v. Maher, 955 F.3d 880, 885 (11th Cir. 2020) (quota-
tion marks omitted).
      District courts lack the inherent authority to modify a term
of imprisonment but may do so to the extent permitted under
§ 3582(c). See United States v. Jones, 962 F.3d 1290, 1297 (11th Cir.
2020). As amended by § 603(b) of the First Step Act, that section
now provides, in relevant part, that
      the court, upon motion of the Director of the Bureau
      of Prisons [(“BOP”)], or upon motion of the defend-
      ant after the defendant has fully exhausted all admin-
      istrative rights to appeal a failure of the [BOP] to bring
      a motion on the defendant’s behalf or the lapse of 30
      days from the receipt of such a request by the warden
      of the defendant’s facility, whichever is earlier, may
      reduce the term of imprisonment . . . , after consider-
      ing the factors set forth in section 3553(a) to the extent
      that they are applicable, if it finds that . . . extraordi-
      nary and compelling reasons warrant such a reduc-
      tion . . . and that such a reduction is consistent with
      applicable policy statements issued by the Sentencing
      Commission.

18 U.S.C. § 3582(c)(1)(A).
USCA11 Case: 21-11347         Date Filed: 01/07/2022     Page: 4 of 4




4                       Opinion of the Court                 21-11347

       As we recently explained, to grant a reduction under
§ 3582(c)(1)(A), a district court must find that three necessary con-
ditions are satisfied, and these are “support in the § 3553(a) factors,
extraordinary and compelling reasons, and adherence to § 1B1.13’s
policy statement.” United States v. Tinker, 14 F.4th 1234, 1237-38
(11th Cir. 2021). A district court need not address these three con-
ditions in any particular sequence, as the absence of even one fore-
closes a sentence reduction. See id. at 1238.
        Mr. Le abandoned his challenge to the district court’s finding
that the 18 U.S.C. § 3553(a) factors weighed against granting him
relief because he did not raise the issue in his initial brief. Accord-
ingly, his appeal fails because he did not properly challenge one of
the independent grounds on which the district court based its de-
nial of his motion for compassionate release. See Maher, 955 F.3d
at 885. We need not reach his arguments as to whether he estab-
lished an extraordinary and compelling reason warranting his re-
lease.
       AFFIRMED.